NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CANDELARIO ANTONIO-VINCENTE,                    No.    17-71469
AKA Gregrorio Francisco-Santiago,
                                                Agency No. A075-725-907
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**


Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Candelario Antonio-Vincente, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying special rule



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal under the Nicaraguan Adjustment and Central American

Relief Act (“NACARA”). We have jurisdiction under 8 U.S.C. § 1252. We review

de novo due process claims. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004). We deny the petition for review.

      Antonio-Vincente’s contention that certain conduct, comments, and

questioning by the IJ demonstrated bias against him and violated his due process

right to a neutral factfinder is unsupported. See Rivera v. Mukasey, 508 F.3d 1271,

1276 (9th Cir. 2007) (no due process violation where alien did not show that the IJ

had a “deep-seated favoritism or antagonism that would make fair judgment

impossible” (internal quotation marks and citation omitted)).

      The BIA did not err in declining to review the hardship determination where

its denial of relief as a matter of discretion is dispositive. See Simeonov, 371 F.3d

at 538 (courts and agencies are not required to decide issues unnecessary to the

results they reach).

      PETITION FOR REVIEW DENIED.




                                           2                                    17-71469